DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10051619, 9713138, 9392594, and 10542534 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Shoko Leek Reg No. 43,746. Please cancel claims 17 and 19 and the application has been amended as follows:
1.	(Currently Amended) A terminal apparatus comprising:
	a receiver which, in operation, receives downlink control information which includes a resource allocation field; and
	circuitry which is coupled to the receiver and which, in operation, determines resources assigned to the terminal apparatus based at least on available bits in the resource allocation field; 
	wherein when a plurality of clusters are allocated to the terminal apparatus and a number of the available bits is smaller than a number of bits necessary to indicate the allocated plurality of clusters, the circuitry assumes a portion of the bits necessary to indicate the allocated plurality of clusters unrepresented by the available bits to be of a defined value, and
wherein when the plurality of clusters are allocated to the terminal apparatus and the number of the available bits is equal to or greater than the number of bits necessary to indicate the allocated plurality of clusters, the circuitry reads the available bits as fully representative of the bits necessary to indicate the allocated plurality of clusters. 

	2.	 (Original) The terminal apparatus according to claim 1, wherein the available bits include LSBs (Least Significant Bits) of the bits necessary to indicate the allocated plurality of clusters.

	3. 	 (Original) The terminal apparatus according to claim 2, wherein the portion unrepresented by the available bits includes MSBs (Most Significant Bits) of the bits necessary to 


	4. 	 (Original) The terminal apparatus according to claim 1, wherein the defined value is zero.

	5.  	(Original) The terminal apparatus according to claim 1, wherein the plurality of clusters are a plurality of resources which are discontinuous on a frequency axis, each cluster including a plurality of resource blocks (RBs) which are continuous on the frequency axis.

	6. 	(Original) The terminal apparatus according to claim 1, wherein the resource allocation field includes a hopping flag, which indicates whether frequency hopping is applied when a single cluster is allocated.

	7. 	 (Original) The terminal apparatus according to claim 1, wherein the number of the available bits is determined based on a system bandwidth. 

	8. 	(Original) The terminal apparatus according to claim 1, wherein the circuitry, in operation, prepares uplink data to be transmitted on uplink resources determined based at least on the available bits in the resource allocation field.

	9.  	(Currently Amended) A communication method implemented by a terminal apparatus, the communication method comprising:
	receiving downlink control information which includes a resource allocation field; determining resources assigned to the terminal apparatus based at least on available bitsin the resource allocation field; 
	in response to a number of the available bits being smaller than a number of bits necessary to indicate a plurality of clusters allocated to the terminal apparatus, assuming a portion of the bits necessary to indicate the allocated plurality of clusters unrepresented by the available bits to be of a defined value; and
            in response to the number of the available bits being equal to or greater than the number of bits necessary to indicate the plurality of clusters allocated to the terminal apparatus, the bits necessary to indicate the allocated plurality of clusters are fully represented by the available bits. 

	10.  	(Original) The communication method according to claim 9, wherein the available bits include LSBs (Least Significant Bits) of the bits necessary to indicate the allocated plurality of clusters.

	12.   	(Original) The communication method according to claim 9, wherein the defined value is zero.

	13.  	 (Original) The communication method according to claim 9, wherein the plurality of clusters are a plurality of resources which are discontinuous on a frequency axis, each cluster 
including a plurality of resource blocks (RBs) which are continuous on the frequency axis.

	14.   	(Original) The communication method according to claim 9, wherein the resource allocation field includes a hopping flag, which indicates whether frequency hopping is applied when a single cluster is allocated.

	15.  	 (Original) The communication method according to claim 9, wherein the number of the available bits is determined based on a system bandwidth.

	16.  	 (Original) The communication method according to claim 9, comprising:
	preparing uplink data to be transmitted on uplink resources determined based at least on the available bits in the resource allocation field.

	17.	(Canceled) 

18.	(Previously Presented) The communication method according to claim 9, wherein the number of the available bits is determined based on a number of bits necessary to indicate one cluster.

19.	(Canceled) 

20.	(Previously Presented) The terminal apparatus according to claim 1, wherein the number of the available bits is determined based on a number of bits necessary to indicate one cluster.

Allowable Subject Matter
Claims 1-16, 18, and 20 are allowed.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as the prosecution, applicant’s arguments, the proposed amendments (suggested by examiner) make evident reason for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claims. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462